UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 23, 2013 ioWorldMedia, Incorporated (Exact name of registrant as specified in charter) Florida 000-27574 59-3350778 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5025 West Lemon Street, Suite 200, Tampa, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(813) 637-2229 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) EXPLANATORY NOTE This Form 8-K/A amends the Form 8-K filed by ioWorldMedia, Incorporated (the “Company”) on October 29, 2013 to file as an exhibit a copy of the letter from Patrick Rodgers, CPA, PA, the Company’s former independent registered public accounting firm (principal accountant), to the Securities and Exchange Commission dated November 13, 2013, furnished to the Company in connection with the Company’s dismissal of such firm as the Company’s independent registered public accounting firm (principal accountant) effective October 23, 2013, which is filed herewith as Exhibit 16.1. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No. Description Letter to the Securities and Exchange Commission from Patrick Rodgers, CPA, PA dated November 13, 2013. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. IOWORLDMEDIA, INCORPORATED November 15, 2013 By: /s/ Zachary McAdoo Zachary McAdoo Chairman, President, Chief Executive Officer and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Letter to the Securities and Exchange Commission from Patrick Rodgers, CPA, PA dated November 13, 2013. 4
